Name: Commission Regulation (EEC) No 2908/91 of 2 October 1991 abolishing the countervailing charge on certain varieties of plums originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/24 Official Journal of the European Communities 3. 10 . 91 COMMISSION REGULATION (EEC) No 2908/91 of 2 October 1991 abolishing the countervailing charge on certain varieties of plums originating in Bulgaria given product only during the period in respect of which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 1216/91 (*) fixed the reference prices for plums up to 30 September 1991 whereas Regulation (EEC) No 2704/91 should therefore be repealed with effect from 1 October 1991 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2704/91 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having reagard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2704/91 (3), as amended by Regulation (EEC) No 2769/91 (4), intro ­ duced a countervailing charge on certain varieties of plums originating in Bulgaria ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 256, 13 . 9 . 1991 , p. 38. (4) OJ No L 265, 21 . 9 . 1991 , p. 26. 0 OJ No L 116, 9 . 5 . 1991 , p. 48 .